Citation Nr: 0407388	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-06 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of the 
veteran's death. 
 

WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty with the Philippine 
Commonwealth Army from December 8, 1941, to August 27, 1942, 
during which time he was a prisoner of war (POW) of the 
Japanese government from April 10, 1942, to August 27, 1942.  
He was in a non-casualty status, engaged in civilian pursuits 
and not engaged in military activity, from August 28, 1942, 
to December 13, 1944, and then had recognized guerrilla 
service from December 14, 1944, to April 30, 1946.  The 
veteran died in September 1990, and the appellant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

In a VA Form 9 received in March 2003, the appellant 
requested a hearing before the Decision Review Officer (DRO) 
at the RO, and such a hearing was scheduled for June 5, 2003.  
An Informal Conference Report on file, dated June 5, 2003, 
and signed by the appellant, shows that she opted to have an 
informal conference with the DRO, and indicates that she 
wished for her appeal to be forwarded to the Board for 
decision.


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by a December 1990 rating decision, as to which 
the appellant was notified that same month; an appeal of that 
decision was not filed.

2.  The evidence received since the December 1990 rating 
decision does not bear directly and substantially upon the 
issue of service connection for the cause of the veteran's 
death, nor is it, by itself or in conjunction with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of this 
issue. 


CONCLUSIONS OF LAW

1.  The December 1990 rating decision denying service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002); 38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1990). 

2.   Evidence submitted since the December 1990 rating 
decision wherein the RO denied service connection for the 
cause of the veteran's death is not new and material; thus, 
that claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the claims file to ascertain whether a remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  It is noted that the necessary evidence, to 
include the VA and non-VA clinical records, has been 
obtained, and there is no specific reference to any other 
pertinent records that need to be obtained.  

By virtue of a May 2001 letter informing the appellant of the 
provisions of the VCAA, the rating decision dated in June 
2002, and Statement of the Case (SOC) dated in February 2003, 
the appellant has been given notice of the information and/or 
medical evidence necessary to reopen her claim for service 
connection for the cause of the veteran's death.  She was 
advised that if she adequately identified relevant records 
with names, addresses, and approximate dates of treatment, 
the RO would attempt to obtain evidence on her behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding her claims in the ratings decision 
and SOC listed above.  It thus appears that all obtainable 
evidence identified by the appellant relative to her claim 
has been obtained and associated with the claims folder, and 
that she has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  See Quartuccio v. 
Principi, supra (noting VA must communicate with claimants as 
to the evidentiary development requirements of the VCAA).  
See also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(requiring that the Board identify documents in file 
providing notification which complies with the VCAA).  The 
Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.

The Board's over-riding concern is that there be no prejudice 
to the appellant in proceeding with a final decision in this 
case.  In the present case, the appellant has been informed 
on multiple occasions, including by letter, rating decision, 
and SOC, of the types of evidence which would be necessary to 
substantiate her claim, and the RO has obtained clinical 
records pertinent to her claims  This evidence was duly 
considered by the RO.  Therefore, the Board finds that no 
useful purpose would be served by remanding this case for 
more evidentiary or procedural development as such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
See also Kuzma v. Principi, 341 F.3d 1237 (Fed. Cir. 2003).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Legal Criteria/Analysis

The appellant originally filed a claim for death benefits, 
including service connection for the cause of the veteran's 
death, in October 1990.  Service connection for the cause of 
the veteran's death was initially denied by rating decision 
dated in December 1990, of which action the appellant was 
notified in that month.  As the appellant did not perfect an 
appeal as to that rating decision within one year of 
receiving notification, the Board finds that, under law in 
effect at that time and currently, the December 1990 rating 
decision became final. 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  For a service-connected disability to be 
considered to be a "contributory" cause of death, it must 
be shown that the disability contributed substantially to or 
materially to the cause of the veteran's death.  
38 C.F.R. § 3.312(c)(1). 

If a veteran is a former POW, certain diseases shall be 
service-connected if manifested to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of presumptive diseases in the law 
does not include bone cancer.  38 U.S.C.A. §§ 1110, 1112(b), 
1113; 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, but it was explicitly made applicable 
only to applications to reopen finally disallowed claims 
received by VA on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.156(a) (2003)).  As the appellant's application to reopen 
was received prior to this date, in May 2001, the preexisting 
version of 38 C.F.R. § 3.156 applies.  All citations in this 
decision refer to the "old" version of 38 C.F.R. § 3.156.

Summarizing first the evidence previously of record at the 
time of the December 1990 rating decision, the Board notes 
that service-connection for malnutrition was in effect, rated 
as 10 percent disabling by analogy to Diagnostic Code 6315 
(pellagra), at the time of the veteran's death.  The veteran 
had no other service-connected disabilities at the time of 
his death.  Also of record were reports documenting the 
nature of the veteran's military service, to include a period 
as a POW.  A processing affidavit, executed by the veteran in 
September 1945, shows that, when asked to list all wounds and 
illnesses he had incurred in service to that date, the 
veteran indicated, "none."

The record documents unsuccessful attempts to obtain service 
medical records.  Also of record at the time of the December 
1990 rating decision were VA medical records dated from 
October 1954 through April 1990, and non VA clinical reports 
and certifications, to include a February 1990 statement by 
Romeo E. Protesta, M.D., asserting that the veteran had first 
degree malnutrition and generalized polyneuritis.  The 
veteran's death certificate, which listed cancer of the bone 
as the only cause of death, was also of record. 

Reviewing the evidence added to the claims file since the 
December 1990 rating decision to ascertain whether there is a 
basis to reopen the claim for service connection for the 
cause of the veteran's death, we note that the record 
includes VA clinical records dated from February 1984 to July 
1990.  None of these reports relates bone cancer, the sole 
cause of the veteran's death, to the service-connected 
malnutrition or to the veteran's military service, including 
his status as a POW.  Also submitted was a duplicate of the 
February 1990 statement from Dr. Protesta, and an affidavit 
executed in March 2003 from a person who asserted that he 
served with the veteran during the Bataan Death March, at 
which time he asserted they were both prisoners of war.  This 
affidavit generally described the deprivations and diseases 
incurred by prisoners of war during this period.  

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for the cause of the veteran's 
death.  While the VA clinical reports do constitute new 
evidence, in that they were not of record at the time of the 
previous final decision, they are not material because they 
do not bear directly and substantially on the issue at hand.  
In this regard, the evidence does not show that the bone 
cancer which caused the veteran's death was etiologically 
related to the service-connected malnutrition or to his 
service, including as a prisoner of war.  The document from 
Dr. Protesta is clearly not new, as it is a duplicate of the 
same report previously of record at the time of the December 
1990 rating decision.  Finally, the March 2003 affidavit is 
not new, as it does not even purport to link the veteran's 
terminal bone cancer to his service or to his single service-
connected disability.  Moreover, even if the person who 
completed this affidavit asserted such a link, he is not 
deemed competent to offer evidence as to diagnosis, medical 
etiology, or causation.  See, e.g., Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge", aff'd 
sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
cert. denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In short, the Board finds that the evidence received 
subsequent to the December 1990 rating decision is not new 
and material and does not serve to reopen the claim for 
service connection for the cause of the veteran's death.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found 
that the evidence is not new and material, no further 
adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991). 


ORDER

New and material evidence having not been submitted, the 
claim for service connection for the cause of the veteran's 
death is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



